Citation Nr: 1742612	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to March 1988, including service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a Decision Review Officer hearing in March 2012, and a Travel Board hearing in November 2013.  Transcripts of the hearings are associated with the Veteran's VA claims folder.  

In January 2015, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In August 2016, while the matter was in remand status, the Veteran died.  In light of the Veteran's death, in an April 2017 decision, the Board dismissed the Veteran's appeal.  According to the record on appeal, the Agency of Original Jurisdiction (AOJ) has granted the appellant's request to be substituted in the Veteran's appeal pursuant to 38 U.S.C.A. § 5121A.   See e.g. May 18, 2017, VA letter indicating that the AOJ had substituted the Veteran's surviving spouse as the appellant for this appeal. 


FINDINGS OF FACT

The Veteran's service-connected disabilities rendered him unable to secure and follow a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.
 
Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).
 
It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).
 
Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran sought a total rating based on individual unemployability, claiming that he was unable to work as a result of his service-connected disabilities.  His service-connected disabilities were as follows:  prostate cancer rated as 60 percent disabling; post-operative medial collateral injury, right knee with scar, rated as 10 percent disabling; degenerative changes of the right knee associated with post-operative medial collateral injury, right knee, with scar, rated as 10 percent disabling; status post fracture, left distal fibula, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; hearing loss, rated as zero percent disabling: erectile dysfunction associated with prostate cancer, rated as zero percent disabling.  The Veteran was in receipt of a combined 100 percent rating since November 15, 2010, and a combined 80 percent rating as of July 1, 2012.  See 38 C.F.R. § 4.25 (2016).  Under these circumstances, the Veteran does meet the percentage requirements set forth in section 4.16(a) for consideration of TDIU.
 
The Veteran reported that he last worked as a sheet metal mechanic in November 2008.  The veteran asserted that his service-connected right knee disability, prostate cancer, and his nonservice-connected peripheral artery disease prevented him from obtaining and maintaining gainful employment.  The records from his employer indicate that he was laid off due to a reduction in workforce.  The Veteran reported having a high school education with no other training.  See February 2011 VA Form 21-8940 and July 2011VA Form 21-492.
 
The Veteran underwent a VA medical examination in July 2011.  The examiner opined that his hearing loss would make it difficult for him to understand verbal instructions in his usual work environment, and his inability to hear alarm bells could be a safety hazard.  The examiner further opined that although the Veteran had difficulty with weight bearing due to knee pain, he was not precluded from sedentary employment.  

In November 2011, the Veteran submitted a statement from Dr. W.B. in support of his claim.  Dr. W.B. reported that the Veteran's nonservice-connected peripheral arterial disease inhibits him from employment that requires standing or walking.
 
During a January 2012 DRO hearing, the Veteran testified that his prostate cancer and right knee condition affected his ability to maintain gainful employment as an aircraft mechanic.  He asserted that he had no other training, and could not get a desk job, since no one would hire him at his age.  

In a March 2012 VA medical examination report, the examiner concluded that his prostate cancer was in remission, and that there was no impact on the Veteran's ability to work.  

In July 2012, the Veteran submitted VA Form 21-890 for TDIU.  He reported that he was unable to work due to his service-connected prostate cancer treatment.  He claimed that his urinary incontinence was so severe, that it required changing absorbent pads 10 times a day, and not being more than 100 feet from a restroom.  He also asserted that he was not employable due to his urinary incontinence.  At his November 2013 Board hearing, the Veteran again reiterated his unemployability due to his service-connected disabilities.  Specifically, he testified that the incontinence from his prostate cancer precluded him from performing his job duties, since close proximity to a restroom was not possible.   

In a March 2015 VA medical examination report, the examiner determined that the Veteran's right knee condition limited climbing, and prolonged weight bearing.  He also concluded that the Veteran had difficulty communicating in both quiet and noisy environments due to his bilateral hearing loss.  The examiner noted that the frequency and urgency from Veteran's urinary incontinence disrupted the Veteran's workflow, and immediate access to a toilet was necessary.  As a result, the examiner opined that the Veteran was unable to work due to incontinence from prostate cancer.  

Upon consideration of the record in its entirety, with particular attention to the evidence discussed above, the Board finds that the Veteran's service-connected disabilities, specifically his incontinence from prostate cancer, render him unable to secure and follow a substantially gainful occupation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).




ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


